Case 9:18-cv-80176-BB Document 355 Entered on FLSD Docket 12/26/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/
                    UPDATED1 AMENDED MOTION FOR EXTENSION
                 OF TIME TO CONSENT TO MAGISTRATE JURISDICTION

         Defendant requests a brief extension of time for the parties to notify the Court whether they

  consent to jurisdiction before Judge Reinhart. In support of this request, defendant states as

  follows:

         1. In accordance with the Court’s scheduling order [D.E. 149], the parties have until

  December 26, 2019, to consent to a trial and final disposition by Judge Reinhart.

         2. The parties have been discussing this matter, however, given the pace of discovery and

  the scheduling deadlines, the parties require additional time to reach an agreement.

         3. For the foregoing reason, defendant requests that the Court extend that deadline to

  January 3, 2020.




  1
   Defendant previously filed a motion at D.E. 353 and 354 asking for the same relief. Defendant
  is filing this updated amended motion to inform the Court that plaintiffs’ counsel has informed
  counsel for defendant that they join in the relief sought and to correct the signature on the
  certificate of service.


                                                   1
Case 9:18-cv-80176-BB Document 355 Entered on FLSD Docket 12/26/2019 Page 2 of 2



                                 S.D. FLA. L.R. 7.1 CERTIFICATION

           In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for defendant conferred with

   counsel for plaintiffs. Plaintiffs join in the relief sought.


                                                         Respectfully submitted,

                                                         Attorneys for Dr. Craig Wright

                                                         RIVERO MESTRE LLP
                                                         2525 Ponce de Leon Boulevard, Suite 1000
                                                         Miami, Florida 33134
                                                         Telephone: (305) 445-2500
                                                         Fax: (305) 445-2505
                                                         Email: arivero@riveromestre.com
                                                         Email: amcgovern@riveromestre.com
                                                         Email: zmarkoe@riveromestre.com
                                                         Email: receptionist@riveromestre.com

                                                         By: s/ Andres Rivero
                                                         ANDRES RIVERO
                                                         Florida Bar No. 613819
                                                         AMANDA MCGOVERN
                                                         Florida Bar No. 964263
                                                         ZAHARAH MARKOE
                                                         Florida Bar No. 504734


                                    CERTIFICATE OF SERVICE

         I certify that on December 26, 2019, I electronically filed this document with the Clerk of
  the Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.


                                                                   /s/ Andres Rivero
                                                                   Andres Rivero




                                                     2
